ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77D At a regular meeting held September 22-24, 2009, the Board of Trustees for the Registrant voted to change the names for the following American Fund of Funds as follows: Previous Name: New Name American Fundamental Holdings Portfolio Core Fundamental Holdings Portfolio American Global Diversification Portfolio Core Global Diversification Portfolio American Diversification Growth & Income Portfolio Core Diversification Growth & Income Portfolio At a regular meeting held December 15-17, 2009, the Board of Trustees for the Registrant voted to approve the name change and investment policy changes as noted below: 1. Strategic Income Fund 2. Value Fund Strategic Income Fund The name of the fund was changed from the Strategic Income Fund to the Strategic Income Opportunities Fund and the following policies (changes in bolded text) have been amended and restated as follows: Previous Investment Objective: To seek a high level of current income.
